DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Status of Application, Amendments, And/Or Claims
Claims 1-17 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 4/10/2020 and 7/9/2020 have been considered. The crossed-out references (Lu et al., Wang et al., and Lavis et al) on the IDS of 7/9/2020 have already been considered on the IDS of 4/10/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “poorly soluble” in claim 8 is a relative term which renders the claim indefinite. The term “poorly soluble” is not defined in the specification and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification in paragraph [0064] discloses that insulin conjugate with inhibitor was insoluble in PBS at pH 7.4 and released basal insulin under a normal glucose level. Therefore, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112-written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description in this case only sets forth a glucose responsive insulin system comprising; a) a glucose responsive transporter GLUT binding structure comprising insulin conjugated to forskolin or Inhibitor 2 (In2), wherein said GLUT protein is GLUT1, b) wherein said glucose binding structure is configured to reversibly bind to GLUT1, wherein said glucose transporter binding structure releases a portion of the insulin in high glucose concentration, and a method of controlling hyperglycemia in a subject in need thereof using the glucose responsive system of claim 1, and therefore the written description is not commensurate in scope with “a glucose responsive insulin system comprising; a) any GLUT binding structure comprising insulin and any competitive inhibitor of any glucose transporter and wherein said GLUT binding structure can reversibly bind to any glucose transporter protein to release a portion of insulin at a high glucose concentration”.
The claims broadly encompass any glucose responsive insulin system comprising any GLUT binding structure comprising insulin and any competitive inhibitor of any glucose transporter and wherein said GLUT can reversibly bind to any glucose transporter protein to release a portion of insulin at a high glucose concentration. The claims do not require that a glucose transporter is GLUT1. 
The specification on pg.14-16, discloses that GLUT on membranes facilitates glucose transporting from the extracellular matrix into cells. The specification discloses conjugation of forskolin or In2 to insulin via a covalent bond. This insulin conjugate when used in type 1 diabetic mouse model having high blood glucose can reduce blood glucose below 200 gm/dL within 30 min (pg. 15, line19+). To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making. The specification does not describe any inhibitor of any GLUT can be conjugated with insulin to make a glucose responsive insulin system that can release insulin in a subject in need thereof. The specification does not disclose that the administering a genus of insulin and GLUT inhibitors that can reversibly bind to any GLUT and they can release insulin at a higher concentration of glucose. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. There are 14 GLUT proteins that facilitate glucose transport and GLUT1 is highly expressed in red blood cells which facilitates glucose [0008]. Wang et al. (IDS, Adv. Materials 29:1606617 (2017)) teaches use of red blood cells for glucose responsive insulin delivery. They used conjugation of insulin with glucosamine that binds to GLUT of RBC. They used RBC membrane to bind insulin-Glucosamine as a drug delivery system and when said drug delivery system is delivered in a subject it release insulin at a higher concentration. Lavis et al (IDS, JBC 262: 14571-14575, 1987) teaches that forskolin binds to glucose transporter of human RBC and that the binding of forskolin can be displaced with higher concentration of glucose. The specification does not teach that any inhibitor of GLUT can be used to conjugate with insulin that will result in releasing insulin at a high concentration of glucose in a subject in need thereof. 
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “any GLUT binding structure comprising insulin and any competitive inhibitor of any glucose transporter and wherein said GLUT can reversibly bind to any glucose transporter protein to release a portion of insulin at a high glucose concentration” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only a glucose responsive insulin system comprising a glucose responsive transporter GLUT binding structure comprising insulin conjugated to forskolin or Inhibitor 2 (In2), but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. in view of Lu et al (IDS, J. Chromatography 776: 81-86, 1997).
The instantly claimed invention is broadly drawn to a glucose responsive insulin system comprising; a) a glucose transporter binding structure comprising an insulin moiety conjugated to at least one competitive inhibitor of glucose transporter, and b) wherein the glucose transporter binding structure is configured to reversibly bind a glucose transporter, and c) wherein the glucose transporter binding structure releases a portion of the insulin in high glucose conditions, wherein the competitive inhibitor of the glucose transporter comprises forskolin or Inhibitor 2 (In2) (claim 2), wherein the competitive inhibitor has a greater affinity for the glucose transporter than D-glucose (claim 3), wherein the glucose transporter comprises a GLUT protein (claim 4), wherein the GLUT protein is a GLUT1 protein (claim 5), wherein high glucose conditions are greater than or equal to 200 mg/dL (claim 6), wherein the glucose transporter binding structure binds the glucose transporter in low glucose conditions, wherein low glucose conditions are from 0 up to 200 mg/dL (claim 7), wherein the glucose transporter binding structure is poorly soluble in physiological conditions (claim 8).
A method of controlling glucose levels in a subject having diabetes comprising administering an effective amount of the composition of claim 1.
In order to apply the prior art, the term “poorly soluble” is interpreted as not soluble at physiological condition.
Gu et al teach a composition comprising insulin conjugated to a glucose binding structure comprising GLUT (see claim1, 7, and col. 16, lines 15+, Example 1). Regarding claim 6, they teach that insulin-Glu reversibly binds to GLUT1 and at high concentration of glucose of about 200-400 mg/dL, it releases insulin (col. 12, lines 15). Regarding claim 7, they teach that glucose concentration is low when glucose is 0-200 mg/dL (col. 3, lines9+).  They teach a glucose-responsive insulin delivery system based on red blood cells that comprises GLUT and Glu-insulin binds to a GLUT (Fig. 1A). They teach that physiological glucose competes for D-glucose-insulin binding to GLUT. Regarding claims14-15, they teach delivery of Glu-insulin complex via microneedle-array patches ( col.3 lines 30+, col. 19, Example 5, Fig. 18-20). They teach releasing insulin in an in vivo study using the STZ mice (col. 20, lines 16+). Regarding claims 16-17, they teach that the glu-insulin complex for treating type 1 and type 2 diabetes (col. 3, lines 20+). Regarding claim 8, forskolin-insulin conjugate being poorly soluble at pH 7.4 is inherent feature of the complex. Gu et al teach that insulin-Glu complex is poorly released in PBS and blood glucose level 100 mg/dL (see Fig. 5G).  Gu et al do not teach that a competitive inhibitor of glucose transporter is forskolin or inhibitor 2 (In 2).
Lu et al teach that D-glucose, forskolin and cytochalasin B have affinities for glucose transporter 1 (GLUT1) (see the title, Table 1). They teach determining Kd values and binding affinity of D-glucose, forskolin and CB with Glut1 (see pg. 84, left col.). They teach that D-glucose-glut1 interaction is constant between pH 5.5 and 8.0 that suggests that glucose efflux and influx parameters in Red blood cells are essentially constant between pH 5.5 and 8.0 (page 5, Discussion). Therefore, one skill in the art would be able to make an insulin conjugate with forskolin to replace the insulin-D-glucose of Gu et al. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use forskolin as competitive inhibitor of the glucose transporter as taught by Lu et al in a glucose responsive insulin system comprising a glucose transporter binding structure comprising insulin moiety conjugate Ins-Glu as taught by Gu et al. Additionally, one would have been motivated to do so because Lu et al teach that forskolin is a functionally equivalent competitor for GLUT present in human RBC for releasing insulin because it binds to GLUT in a reversible manner. Further, one would have a reasonable expectation of success in using forskolin to replace Glu of Insulin-Glu conjugate of Gu et al because Lu et al teaches that forskolin has similar reversible binding affinity of GLUT1 present in RBC membrane. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5-10 of U.S. Patent No. 10, 946,102 in view of Lu et al. (IDS, J. Chromatography 776: 81-86, 1997). A composition comprising insulin a glucose responsive insulin system comprising; a) a glucose transporter binding structure comprising an insulin moiety conjugated to at least one competitive inhibitor of glucose transporter, and b) wherein the glucose transporter binding structure is configured to reversibly bind a glucose transporter, and c) wherein the glucose transporter binding structure releases a portion of the insulin in high glucose conditions, wherein the competitive inhibitor of the glucose transporter comprises forskolin or Inhibitor 2 (In2) (claim 2), wherein the competitive inhibitor has a greater affinity for the glucose transporter than D-glucose (claim 3), wherein the glucose transporter comprises a GLUT protein (claim 4), wherein the GLUT protein is a GLUT1 protein (claim 5), wherein high glucose conditions are greater than or equal to 200 mg/dL (claim 6), wherein the glucose transporter binding structure binds the glucose transporter in low glucose conditions, wherein low glucose conditions are from 0 up to 200 mg/dL (claim 7), wherein the glucose transporter binding structure is poorly soluble in physiological conditions (claim 8) are taught in claims 1 and 5-10 of US Pat. 10,946,102. US Pat. 10,946,102 does not teach an inhibitor of glucose transporter being forskolin.
  Lu et al teach that D-glucose, forskolin and cytochalasin B have affinities for glucose transporter 1 (GLUT1) (see the title, Table 1). They teach determining Kd values and binding affinity of D-glucose, forskolin and CB with Glut1 (see pg. 84, left col.). They teach that D-glucose-glut1 interaction is constant between pH 5.5 and 8.0 that suggests that glucose efflux and influx parameters in Red blood cells are essentially constant between pH 5.5 and 8.0 (page 5, Discussion). Therefore, one skill in the art would be able to make an insulin conjugate with forskolin to replace the insulin-D-glucose of Gu et al. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use forskolin as competitive inhibitor of the glucose transporter as taught by Lu et al in a glucose responsive insulin system comprising a glucose transporter binding structure comprising insulin moiety conjugate Ins-Glu as taught in US Pat. No. 10,946,102. Additionally, forskolin, D-glucose, and cytochalasin B are functionally equivalent as taught by Lu et al. (see pg. 84, left col.).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646